Citation Nr: 0107762	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 351	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from April 1940 to June 1964.  He 
died in October 1991.  The appellant is his widow.

The appellant presented sworn testimony in support of her 
claims during a videoconference hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in September 2000.  During the hearing, she and her 
representative requested that the record on appeal be held 
open for 90 days to allow the appellant to collect additional 
evidence in support of her claims.  Specifically, she 
indicated that she desired to obtain and submit a medical 
opinion and several lay statements.  Her request was honored 
and the record was held open.  However, no additional 
evidence has been received.  Therefore, the Board will 
proceed with a review of the appeal based upon all the 
evidence of record.


REMAND

According to the veteran's death certificate, he died in a 
private medical hospital.  The claims file does not contain 
medical records reflecting his final hospitalization, 
however.  Prior to further review of the appellant's claim, 
these records must be obtained and associated with the claims 
file.  

According to the veteran's death certificate, the immediate 
cause of his death was pneumonia.  Severe emphysema and 
congestive heart failure were deemed to have been significant 
conditions contributing to his death.  His claims file, 
however, contains no medical evidence whatsoever reflecting 
medical treatment subsequent to his discharge from service 
nearly thirty years prior to his death.

During the September 2000 hearing on appeal, the appellant 
testified that the veteran had received medical treatment 
during his lifetime from VA hospitals in Loma Linda and 
Sepulveda.  Other evidence in the file indicates that he may 
have been treated at the Wadsworth VA hospital as well.  All 
VA medical records must be obtained prior to further review 
of the claim.  Also during the hearing, the appellant 
testified that prior to his death, the veteran had sought 
private medical care which was more convenient to his home 
than VA facilities.  She was not sure whether she could 
remember the names and addresses of these physicians, 
however.  If at all possible, records reflecting private 
medical care prior to the veteran's death should be obtained 
for review as well.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

We note that the Veterans Claims Assistance Act does not in 
any way alter the procedural posture of this case with regard 
to the appellant's claim to reopen the previously-denied 
claim for service connection for the cause of the veteran's 
death.  Because the claim for service connection for the 
cause of the veteran's death was denied in 1991 and was not 
appealed, new and material evidence is required to reopen the 
claim.  The analysis as to whether evidence is new and 
material must be applied to any newly-received evidence.  
Only if new and material evidence is submitted may the claim 
be reopened and considered on the merits.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should work with the appellant 
to obtain the names and addresses of all 
private (non-VA) medical care providers 
who treated the veteran for pneumonia, 
emphysema, or heart problems.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.

2.  The RO should obtain all records of 
VA medical hospital and outpatient 
treatment afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file.  In addition to 
checking the VA facilities at Loma Linda, 
Sepulveda, and Wadsworth, the RO should 
check for records pertaining to the 
veteran at all other regional VA 
facilities where the veteran might 
reasonably have sought medical treatment.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  For 
example, the RO should consider whether a 
medical opinion regarding whether the 
cause of the veteran's death is related to 
any health problems reflected in his 
service medical records would be helpful.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should then 
perform an adjudication as to whether new 
and material evidence has been submitted 
to reopen the claim for service connection 
for the cause of the veteran's death and 
eligibility for dependents educational 
assistance.  

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


